       Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 1 of 9 PageID #: 1



                                                                                                           Attachment A


                         IN4TJ1I~ThNITED STATES DISTRICT COURT                                                   ALED
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                                 MAY 12 2020

                                                                                                           US. DISTRICT COURT-WVND
                                       ~CcL~J c~O~                                                          MARTINSBURG WV 25401



 Your full name                                                  STATE CIVIL RIGHTS COMPLAINT
                                                                 PURSUANT TO 42 U.S.C. § 1983

                                                                                             3:~CL1~
V.                                                               Civil Action No.:
                                                                 (To be assigned by the Clerk of Court)
Rf~-\-                               \~cX~3\JPA          ~-JVL
         ~ue~ L’~ f,~,)J
                          ~—             -




                                                                                                                   S~’v~~s
Enter above the fit/i name of defendant(~s,~ in this action


I.         JURISDICTION

This is a civil action brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction
over this action p ursuant to Title 28 U S.C. § 1331  and 2201. S-EL.
                                                 ~ ‘~i~                                        h-,’
 ~~O\u~ ~JN
 \}~ c1OI4~\
II.        PARTIES
                                        ~ ~L~\fl~
In Item A below, place your fill name, inmate number, place ofdetention, and complete
mailing address in the space provided.

           A.       Your Name:               M/~-c\I~ (fl~ ~cEj~7jJ (\~O
                    Inmate No.: ~
                    Address:         -‘\JLJ\~   ~.   ~                       ~                 O~L~J~
                                                                                                                01
In Item B below, place the fill name of each defendant, his or her official position,
place of employment, and address in the space provided.

           B.       Name of Defendant: ~                                                               (


      United States District court                   7               Northern District of West Virginia-20i’3
 Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 2 of 9 PageID #: 2



                                                                                     Attachment A


               Position:
               P lace of Employment:   ___________________________________________




               Address:            ~E~PJL
               Was this Defendant acting under th~ authority or color of state law at the
               time these claims occurred?  ~              D No

               If your answer is “YES,” briefly explain:____________________________




                                           ‘-7

      B.1      Name of Defendant:          ~JLL
               Position:
               Place of Employment:               VJ
               Address: ___________________________________________________________
                                               I’



              Was this Defendant acting under the authority or color of state law at the
              time these claims occurred?    D Yes        ~J No

              If your answer is “YES,” briefly explain:_____________________




     B.2      Name of Defendant: _______________________________
              Position:
              Place of Employment:     _____________________________________




              Address:



United States District Court           8           Northern District of West Virginia-2013
 Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 3 of 9 PageID #: 3



                                                                                       Attachment A


               Was this Defendant acting under the authority or color of state law at the
               time these claims occurred?                 ~ No

               If your answer is “YES,” briefly explain:___________________________




      B.3      Name of Defendant:   _____________________________________




               Position:                             ç
               Place of Employment:   __________________________________________




               Address:                              1’l
               Was this Defendant acting under the authority or color of state law at the
               time these claims occurred?    ~s           ~ No

               If your answer is “YES,” briefly explain:__________________________


                                              11

     B.4      Name of Defendant:              ~7_~   ~




              Position:
              Place of Employment:                   ~(?
                                      ____________________________________________




              Address: ______________________________________________________________


              Was this Defendant acting under the authority or color of state law at the
              time these claims occurred?    D Yes        ~ No

              If your answer is “YES,” briefly explain:____________________________



United States District Court          9              Northern District of West Virginiu-20]3
       Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 4 of 9 PageID #: 4


                                                                                       Attachment A




         B.5     Name of Defendant:             ___________




                 Position:
                                                      /1
                 Place of Employment:
                 Address:                             111

                 Was this Defendant acting under the authority or color of state law at the
                 time these claims occurred? ~~es            ~ No

                 If your answer is “YES,” briefly explain:____________________________

                                             cL~L /Y~NI~


III.     PLACE OF PRESENT CONFINEMENT

Name of Prison/Institution:       t1D~3~f~   ~QJ-~y~1JJV~          ~QJk~              (~4P~J~
          A.     Is this where the events concerning your complaint took place?
                 ~ Yes       ~No

                 If you answered “NO,” where did the events occur?


          B.     Is there a prisoner grievance procedure in the institution where the events
                  occurred?           D Yes       D No

          C.     Did you file a grievance concerning the facts relating to this complaint in
                 the prisoner grievance procedure?          ~‘es             C No

          D.     If your answer is “NO,” explain why not ____________________________

   United States District court         io             Northern District of West Virginia-20]3
      Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 5 of 9 PageID #: 5


                                                                                            Attachment A




        E.      If your answer is “YES,” identify the administrative grievance procedure
                number(s) in which the claims raised in this complaint were addressed and
                state the result at level one, level two, and level three. ATTACH
                GRIEVANCES AND RESPONSES:

                LEVEL 1                                         ~


                ~~~_____________




IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.     Have you filed other lawsuits in state or federal court dealing with the same
                facts involved in this action?          D Yes        D No


         B.     If your answer is “YES”, describe each lawsuit in the space below. If there
                is more than one lawsuit, describe additional lawsuits using the same format
                on a separate piece of paper which you should attach and label: “IV
                PREVIOUS LAWSUITS”

                1.       Parties to this previous lawsuit:

                         Plaintiff(s):        ~Q-Q~   /\Q~J~VX M/O~~&Y~                            F’J~
                         Defendant(s):___________________________________________
                2.       Court:_________________________________________________
                                 (Iffederal court, name the district; i/state court, name the county,)

                3.       Case Number:             /\~i~        QA—t~~ ~
                4.       Basic Claim Made/Issues Raised: ______________________________


                5.       Name of Judge(s) to whom case was assigned:                  ~L1_A... tLA~-C&j1J.co
  United States District Court               I]               Northern District of West Virginia-20]3
Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 6 of 9 PageID #: 6


                                                                                        Attachment A




              6.       Disposition:   _____________________________________________


                                      (For example, was the case dismissed? Appealed? Fending?~

              7.       Approximate date of filing lawsuit:____________________________
              8.       Approximate date of disposition. ATTACH COPIES


     C.       Did you seek informal or formal relief from the appropriate ~drninistrative
              officials regarding the acts complained of in Part B?    c~~s        C No

     D.       If your answer is “YES,” briefly describe how relief was sought and the
              result. If your answer is “NO,” explain why administrative relief was not
              soucxht.


                   ~O ~          ~                                           ~

     E.       Did you exhaust available administrative remedies? ~es                           C No

     F.       If your answer is “YES,”, briefly explain the steps taken and attach proof
              of exhaustion. If your answer is “NO,” briefly explain why administrative
              remedies were not exhausted.
                                         ~ .M7\ ~‘7

     G.       If you are requesting to proceed in this action in forma pauperis under 28
              U.S.C. § 1915, list each civil action or appeal you filed in any court of the
              United States while you were incarcerated or detained in any facility that was
              dismissed as frivolous, malicious, or for failure to state a claim upon which
              relief may be granted. Describe each civil action or appeal. If there is more
              than one civil action or appeal, describe the additional civil actions or appeals
              using the same format on a separate sheet of paper which you should attach
              and label “G. PREVIOUSLY DISMISSED ACTIONS OR APPEALS”




United States District Court              12             Northern District of West Virginia—2013
      Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 7 of 9 PageID #: 7


                                                                                            Attachment A



                    1.       Parties to previous lawsuit:

                             Plaintiff(s):   _____________




                             Defendant(s):    ____________




                    2.       Name and location of court and docket number:



                    3.       Grounds for dismissal: ~ frivolous ~ malicious
                                     ~ failure to state a claim upon which relief may be granted

                    4.       Approximate date of filing lawsuit: ____________________________

                    5.       Approximate date of disposition: ___________________________


V.         STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the fi~cts ofyour case. Describe what each deftndant did
to violate your constitutional rights. You must include allegations ofspecific wrongful conduct
as to EACH and EVERY defrndant in the complaint. Include also the names of other persons
involved, dates, and places. Do not give any legal arguments or cite any cases or statutes. I/you
intend to allege a number of related claims, you must number and set fbrth each c/a un in a
separate paragraph. UNRELA TED CLAIMS MUST BE RAISED IN A SEPARATE CIVIL
ACTION. NO MORE THAN FIVE (5) TYPED OR TEN (10) NEATLY PRINTED PA GES
MA Y BE A TTA CHED TO THIS COMPLAINT. (LR FL 3.4.4)

          CLAIM 1:            ~-U~)\ ~v~QI                 2~v~&’(~C F~ix                 ~-~e
                C~3~M\              Cv~-~th~           ~     ~d~-~y7
          Supporting Facts:


                                                     li4   C~

     United States District Court               13           Northern District of West Virginia—2013
      Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 8 of 9 PageID #: 8


                                                                                                         Attachment A



         CLAIM 2:                          4J~-\ ~                  ~fl

         Supporting Facts: ~41A~S                           QJ2A-€,c~     ~ ‘~JQ”\J~4 ~~wi~tio

        A~Q~A4~A~-                     ~Vve              cL~4-o~ ~‘~~‘cv w~
          *U\ A-~~ c, ,~, ~                                                                 l’z \‘~A/Y1~-           ~i,A4 ~
          (J   —   -   -       -   I   ‘   -‘   “   --      —   -                            4               S




          LA               ~                        c\io ~J~j             U~A~A3             f~iJ~ ~[~P~?D

         Supporting Facts:                  ‘~V\iE. ~\Jc1\J~%A3~            cJr~y~ ~k\~g’~
         \~A-     ~1-~ ~ ~J~DLQXA~ ~QA’L~~L~fl ~
          vc~eaw~v\4c~s t~S                  ~
         CLAIM 4:     j—~h~ c~\I f?t~\ S~E~ ~ ~3~~A,\)O                                                               ~



         Supporting Facts: ~42_Q~V                         / ~‘~OfA)i1       ~
                   ~                                                  f~g~
                   c~ f~’a                                 ~  ~oiVte-~           f~
         CLAIM 5:                                         QIQQ F~.J\ C

         Supporting Facts:                                                /\~C~C ~ /5~k,Jç~ ~

         CA’v~a~ ~c~bo
VI.     INJURY


  United States District Court                             14             Northern District of West Virginia-20l3
   Case 3:20-cv-00078-GMG Document 1 Filed 05/12/20 Page 9 of 9 PageID #: 9


                                                                                    Attachment A




        Describe BRIEFLY and SPECIFICALLY how you have been injured and the
        exact nature of you damages.
                         ~rn4 ~                   k~     ~-~o~i   ~




VII.

        State BRIEFLY and EXACTLY what you want the Court to do for you.
       Make no leaal arguments. Cite no cases or statutes.
         ~

         ~-t-~ t7~a~±~ ui~2~ MLIk,~IL                         ~

                                                                      QA~,ç
                       DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at (Location)                                                                             J
                                                                                                   ~
                                                                                                   /




  United States District Court        15             Northern District of West Virginia-2013
